Exhibit 10.1

FIFTH AMENDMENT AGREEMENT

THIS FIFTH AMENDMENT AGREEMENT, effective as of June 30, 2013 (this “Agreement”)
is between Tower Group, Inc., a Delaware corporation (the “Borrower”), Tower
Group International, Ltd. (the “Guarantor”), each lender party hereto
(collectively, the “Lenders” and individually, a “Lender”), and Bank of America,
N.A., as Administrative Agent, Fronting Bank and L/C Administrator (“Bank of
America”).

WHEREAS, the Borrower, the Lenders and Bank of America are parties to the
Amended and Restated Credit Agreement, dated as of February 15, 2012, as amended
by the First Amendment to Credit Agreement, dated as of June 22, 2012, as
amended by the Second Amendment to Credit Agreement and Consent, dated
November 26, 2012, as amended by the Letter Agreement, dated as of January 23,
2013, as amended by the Limited Waiver and Amendment, dated as of March 3, 2013,
and as amended by the Fourth Amendment Agreement and Waiver, dated as of
April 3, 2013 (as so amended, the “Credit Agreement”). Terms defined in the
Credit Agreement are, unless otherwise defined herein or the context otherwise
requires, used herein as defined therein.

WHEREAS, the parties hereto wish to amend the Credit Agreement as set forth
herein.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged),
the parties hereto agree as follows:

1. AMENDMENTS TO CREDIT AGREEMENT. The Credit Agreement is hereby amended as
follows:

(a) Section 1.01 is amended by amending the definition of “Applicable Rate” in
its entirety to read as follows:

“Applicable Rate” means, from time to time, the following percentages per annum,
as set forth below:

 

Period

   Applicable Margin for
Eurodollar Rate Loans     Applicable Margin for Base Rate
Loans  

August 29, 2013 through October 31, 2013

     3.000 %      2.000 % 

November 1, 2013 through November 30, 2013

     4.000 %      3.000 % 

December 1, 2013 through December 31, 2013

     5.000 %      4.000 % 

January 1, 2014 through the January 31, 2014

     6.000 %      5.000 % 

February 1, 2014 and thereafter

     7.000 %      6.000 % 



--------------------------------------------------------------------------------

The Applicable Rate for the commitment fee for the period of August 29, 2013
through the date the conditions to effectiveness under Section 5 of the Fifth
Amendment are met shall be 0.500%.

(b) Section 1.01 is amended by amending the definition of “Eurodollar Rate” in
its entirety to read as follows:

“Eurodollar Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable or
successor rate, which rate is approved by the Administrative Agent, as published
on the applicable Reuters screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day;

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

(c) Section 1.01 is amended by amending the definition of “Guaranty” in its
entirety to read as follows:

“Guaranty” means each of (i) the Guaranty delivered pursuant to the Second
Amendment Agreement, executed by CHBL in favor of the Administrative Agent and
the Lenders and (ii) each guaranty delivered pursuant to the Fifth Amendment.

(d) Section 1.01 is amended by amending the definition of “Interest Period” by
deleting the phrase “one, two or three months thereafter” and inserting “one
month thereafter” therefor.

 

2



--------------------------------------------------------------------------------

(e) Section 1.01 is amended by amending the definition of “Loan Document” in its
entirety to read as follows:

“Loan Documents” means this Agreement, each Note, each Guaranty, each Issuer
Document, any agreement creating or perfecting rights in Cash Collateral
pursuant to the provisions of Section 2.14 of this Agreement, the Fee Letters
and each Pledge Agreement and any documents delivered in connection therewith.”

(f) Section 1.01 is amended by amending the definition of “Maturity Date” by
deleting the date “February 15, 2016” and inserting “May 30, 2014” therefor.

(g) Section 1.01 is amended by amending the definition of “Statutory Surplus” in
its entirety to read as follows:

“Statutory Surplus” means, with respect to any Insurance Subsidiary at any time,
the statutory capital and surplus of such Insurance Subsidiary at such time, as
determined in accordance with SAP; it being agreed that with respect to any
Insurance Subsidiary that only files an Annual Statement, Statutory Surplus
shall be calculated on a quarterly basis in the same manner as Statutory Surplus
is calculated in such Insurance Subsidiary’s Annual Statements.

(h) Section 1.01 is amended by adding the following terms in proper alphabetical
order:

“Fifth Amendment” means the Fifth Amendment Agreement effective as of June 30,
2013.

“Enhanced Capital Requirement” means the minimum capital and surplus level for
an Insurance Subsidiary domiciled in Bermuda calculated pursuant to the
requirements of the Bermuda Monetary Authority.

“Loan Party” means the Borrower, the Guarantor and each Subsidiary who executes
a Guaranty.

“Net Cash Proceeds” means:

(a) with respect to the sale of any asset by any Loan Party, the excess, if any,
of (i) the sum of cash and cash equivalents received in connection with such
sale (including any cash received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, but only as and when so
received) over (ii) the sum of (A) the principal amount of any Indebtedness that
is secured by such asset and that is required to be repaid in connection with
the sale thereof (other than Indebtedness under the Loan Documents) and (B) the
out-of-pocket expenses incurred by such Loan Party in connection with such sale;

 

3



--------------------------------------------------------------------------------

(b) with respect to the sale and issuance of any Equity Interests of the
Guarantor or any of its Subsidiaries (other than to the Guarantor or any of its
Wholly-Owned Subsidiaries), the excess of (i) the sum of the cash and cash
equivalents received in connection with such issuance of Equity Interests over
(ii) the underwriting discounts and commissions, and other out-of-pocket
expenses, incurred by the Guarantor or such Subsidiary in connection with the
issuance of such Equity Interests;

(c) with respect to any issuance of Indebtedness by any Loan Party, the excess
of (i) the sum of the principal amount of such Indebtedness over (ii) the
original discount, fees and other out-of-pocket expenses, incurred by such Loan
Party in connection with the issuance of such Indebtedness; and

(d) with respect to any dividend, distribution or return of capital received by
a Loan Party from a Subsidiary, without duplication, 100% of such amount.

“Pledge Agreement” means each pledge agreement in form satisfactory to the
Administrative Agent whereby the Guarantor or any of its Subsidiaries grants a
security interest in favor of the Administrative Agent to secure the
Obligations.

(i) Section 1.05 is amended by inserting the following at the end thereof:

The Administrative Agent does not warrant, nor accept responsibility, nor shall
the Administrative Agent have any liability with respect to the administration,
submission or any other matter related to the rates in the definition of
“Eurodollar Rate” or with respect to any comparable or successor rate thereto.

(j) Section 2.04 is amended by inserting the following new paragraph (c) at the
end thereof:

(c) On the date any Net Cash Proceeds are received by the Guarantor or any of
its Subsidiaries, the Borrower shall prepay the Loans in an amount equal to such
Net Cash Proceeds.

(k) Section 2.05 is amended by inserting the following at the end thereof:

On the date any payment of principal on the Loans is made, the Aggregate
Commitments shall automatically be reduced Dollar for Dollar by the amount of
such principal payment regardless of whether such principal payment is voluntary
or mandatory.

 

4



--------------------------------------------------------------------------------

(l) Section 3.03 is amended in its entirety to read as follows:

3.03 Inability to Determine Rates. If in connection with any request for a
Eurodollar Rate Loan or a conversion to or continuation thereof, (a) the
Administrative Agent determines that (i) Dollar deposits are not being offered
to banks in the London interbank market for the applicable amount and Interest
Period of such Eurodollar Rate Loan, or (ii) adequate and reasonable means do
not exist for determining the Eurodollar Rate for any requested Interest Period
with respect to a proposed Eurodollar Rate Loan or in connection with an
existing or proposed Base Rate Loan (in each case with respect to clause
(a) (i) above, “Impacted Loans”), or (b) the Administrative Agent or the
Required Lenders determine that for any reason the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such
Eurodollar Rate Loan, the Administrative Agent will promptly so notify the
Borrower and each Lender. Thereafter, (x) the obligation of the Lenders to make
or maintain Eurodollar Rate Loans shall be suspended, (to the extent of the
affected Eurodollar Rate Loans or Interest Periods), and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent upon the instruction of the Required Lenders revokes
such notice. Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans (to the extent of the affected Eurodollar Rate Loans or Interest Periods)
or, failing that, will be deemed to have converted such request into a request
for a Committed Borrowing of Base Rate Loans in the amount specified therein.

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a) (i) of this section, the Administrative
Agent, in consultation with the Borrower and the affected Lenders, may establish
an alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a) of the first sentence of this section,
(2) the Administrative Agent or the Required Lenders notify the Administrative
Agent and the Borrower that such alternative interest rate does not adequately
and fairly reflect the cost to such Lenders of funding the Impacted Loans, or
(3) any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative

 

5



--------------------------------------------------------------------------------

rate of interest or to determine or charge interest rates based upon such rate
or any Governmental Authority has imposed material restrictions on the authority
of such Lender to do any of the foregoing and provides the Administrative Agent
and the Borrower written notice thereof.

(m) Section 6.02 is amended by (i) deleting the word “and” at the end of clause
(h), (ii) deleting the period at the end of clause (i) and inserting “; and”
therefor and adding the following new clause (j) at the end thereof:

(j) within 5 Business Days after the end of each month, a monthly holding
company cash flow projection for the Guarantor for the next twelve months in
form satisfactory to the Administrative Agent.

(n) Section 7.01(m) is amended by replacing “$35,000,000” with “15,000,000”.

(o) Section 7.02(e) is amended in its entirety to read as follows:

(e) unsecured Indebtedness of (i) any Subsidiary other than a Loan Party in an
aggregate principal amount not to exceed $15,000,000 at any time outstanding and
(ii) any Loan Party.

(p) Section 7.03(e) is amended in its entirety to read as follows:

(e) [Intentionally Omitted]

(q) Section 7.05(d) is amended in its entirety to read as follows:

(d) [Intentionally Omitted]

(r) Section 7.08 is amended in its entirety to read as follows:

Burdensome Agreements. Enter into any Contractual Obligation (other than this
Agreement or any other Loan Document) that (a) limits the ability (i) of any
Subsidiary to make Restricted Payments to the Guarantor or the Borrower, to make
loans, or to otherwise transfer property to the Guarantor or any other
Subsidiary, (ii) of any Subsidiary to Guarantee or grant Liens to secure
Indebtedness of the Borrower or the Guarantor or (iii) of the Borrower or the
Guarantor to grant Liens to secure the Obligations; (b) requires the grant of a
Lien to secure, or the Guarantee of, an obligation of such Person if a Lien is
granted to secure, or a Guarantee is made of, another obligation of such Person;
(c) would be breached by compliance with the provisions of the Loan Documents;
or (d) with respect to Contractual Obligations for any Indebtedness, has
financial covenants or rating requirements that are not included in this
Agreement or are more favorable to the lenders under such Contractual
Obligations

 

6



--------------------------------------------------------------------------------

than the financial covenants and rating requirements set forth in this
Agreement; provided, however, that this Section shall not prohibit such
limitations existing under or by reason of (A) applicable Law, (B) this
Agreement or any other Loan Document, (C) customary provisions restricting
subletting or assignment in any lease governing any leasehold interest of the
Guarantor or any of its Subsidiaries, (D) customary provisions restricting
assignment in any licensing agreement (in which the Guarantor or any of its
Subsidiaries is the licensee) entered into by the Guarantor or any of its
Subsidiaries in the ordinary course of business, (E) restrictions and conditions
on the transfer of or granting of a Lien on any asset subject to a Lien
permitted by Section 7.01 solely to the extent any such negative pledge relates
to the property financed by or the subject of such Indebtedness,
(F) restrictions and conditions on the transfer of any asset pending the close
of the sale of such asset, (G) agreements entered into by an Insurance
Subsidiary with any Applicable Insurance Regulatory Authority, or (H) any Tax
sharing, Tax allocation, or other similar Tax arrangement or agreement entered
into among the Guarantor and its Subsidiaries.

(s) Section 7.10(a) is amended in its entirety to read as follows:

(a) Consolidated Net Worth of the Guarantor. Permit Consolidated Net Worth of
the Guarantor at any time to be less than the sum of (i) the greater of
$553,400,000 and 90% of Consolidated Net Worth as of June 30, 2013, (ii) an
amount equal to 50% of the Consolidated Net Income earned (excluding the first
$20,000,000 of Consolidated Net Income earned after June 30, 2013) in each full
fiscal quarter after June 30, 2013 (with no deduction for a net loss in any such
fiscal quarter), (iii) an amount equal to 90% of the aggregate gross increases
in Consolidated Net Worth of the Guarantor and its Subsidiaries after June 30,
2013 by reason of the sale and issuance of Equity Interests by the Guarantor or
any Subsidiary (other than issuance to the Guarantor or a Wholly-Owned
Subsidiary), including upon any conversion of (A) Convertible Securities of the
Guarantor or (B) debt securities of the Guarantor (including Convertible
Securities) into, and the exercise of any warrants issued by the Guarantor or
the Borrower with respect to, Equity Interests of the Guarantor.

Section 7.10(b) is amended in its entirety to read as follows:

(b) [Intentionally Omitted.]

(t) Section 7.10(c) is amended in its entirety to read as follows:

(c) Debt to Capitalization Ratio. Permit the Debt to Capitalization Ratio of the
Guarantor as of (i) June 30, 2013 and thereafter, to be greater than 46%.

 

7



--------------------------------------------------------------------------------

Section 7.10(d) is amended in its entirety to read as follows:

(d) Minimum Risk-Based Capital and Enhanced Capital Requirement. Permit (i) the
Risk Based Capital Ratio of any Material Insurance Subsidiary domiciled in the
United States to be less than 175% as of the end of any fiscal year, (ii) the
Statutory Surplus of any Material Insurance Subsidiary domiciled in Bermuda
(other than Tower Reinsurance, Ltd.) to be less than 150% of such Material
Insurance Subsidiary’s Enhanced Capital Requirement as of the end of any fiscal
year, and (iii) the Statutory Surplus of Tower Reinsurance, Ltd. to be less than
(x) 110% of Tower Reinsurance Ltd.’s Enhanced Capital Requirement as of the end
of the fiscal year ended December 31, 2013 and (y) 150% of Tower Reinsurance
Ltd.’s Enhanced Capital Requirement as of the end of any fiscal year thereafter.
In the event any Insurance Subsidiary ceases to be a Material Insurance
Subsidiary as of the end of any fiscal quarter, such Insurance Subsidiary must
comply with the requirements set forth in this Section 7.10(d) as of the end of
the fiscal year in which such Insurance Subsidiary ceased to be a Material
Insurance Subsidiary.

(u) Section 7.10(e) is amended in its entirety to read as follows:

(e) Minimum Statutory Surplus. At any time permit the consolidated Statutory
Surplus, without duplication, of the Insurance Subsidiaries of the Guarantor to
be less than the sum of (i) the greater of $419,000,000 and 85% of consolidated
Statutory Surplus, without duplication, of the Insurance Subsidiaries of the
Guarantor as of June 30, 2013 and (ii) 85% of the amount of capital
contributions to the Insurance Subsidiaries of the Guarantor during each full
fiscal quarter ending after June 30, 2013 (excluding any capital contributions
made to an Insurance Subsidiary solely with distributions received from another
Insurance Subsidiary in connection with the transfer of Statutory Surplus
between such Insurance Subsidiaries).

(v) Article VII of the Credit Agreement is amended by inserting the following
new Sections 7.12, 7.13 and 7.14 at the end thereof:

7.12 Convertible Securities.

(a) In the event that a holder of the Existing Convertible Securities exercises
its conversion right thereunder, make such payment in anything other than common
stock of the Guarantor.

(b) Use any proceeds of the Loans to pay any principal on the Convertible
Securities.

7.13 Outstandings. Permit the Total Outstandings on February 15, 2014 to be
greater than $0.

 

8



--------------------------------------------------------------------------------

7.14 Additional Deliverables. Fail to deliver on or before October 31, 2013 or
such later date as may be acceptable to the Administrative Agent in its sole
discretion, (i) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Person
executing a Guaranty or Pledge Agreement pursuant to the Fifth Amendment as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with such Loan Document(s); (ii) such documents and certifications
as the Administrative Agent may reasonably require to evidence that each such
Person is duly organized or formed and (iii) favorable opinions of counsel to
each such Person reasonably satisfactory to the Administrative Agent addressed
to the Administrative Agent and each Lender, as to such matters concerning such
Person and such Loan Documents as the Administrative Agent may reasonably
request.

(w) Section 8.01(j) is amended by inserting the following at the end thereof:
“or any Lien granted pursuant to any Loan Document ceases to be a first priority
perfected Lien”.

(x) Section 8.01 by (i) deleting the word “and” at the end of clause (l),
(ii) deleting the period at the end of clause (m) and inserting “; and” therefor
and adding the following new clause (n) at the end thereof:

(n) Further Assurances. (i) On or before November 15, 2013, the Borrower has not
delivered to the Lenders (a) a binding purchase agreement on standard market
terms providing for the sale of assets by a Loan Party on terms which will
result in Net Cash Proceeds equal to or in excess of the Total Outstandings as
of such date, (b) a binding commitment on standard market terms for Indebtedness
or sale of Equity Interests by a Loan Party which will result in Net Cash
Proceeds equal to or in excess of the Total Outstandings as of such date, or
(c) evidence that the Borrower has taken all necessary action to submit to each
Applicable Insurance Regulatory Authority a request for approval to pledge all
of the Equity Interests in any Subsidiary directly owned by each Loan Party as
of the date such Loan Party executed its Guaranty or (ii) at any time after
November 15, 2013, (x) if the Borrower has requested the approvals referred to
in clause (i)(c), (A) the Borrower ceases to pursue or withdraws a request for
any such approval, (B) the Borrower receives notice that any approval requested
in connection with clause (i)(c) has been denied and the Borrower fails to
maintain in full force and effect an agreement meeting the requirements of
clause (i)(a) or (b) or (C) within two (2) Business Days after receipt of all
such necessary approvals the Borrower fails to deliver an executed Pledge
Agreement covering the Equity Interests described in (i)(c) regardless of
whether the Borrower has delivered an agreement meeting the conditions of clause
(i)(a) or (b) or

 

9



--------------------------------------------------------------------------------

(y) the Borrower fails to maintain in full force and effect any agreement
delivered pursuant to clause (i) (a) or (b) unless replaced with the Pledge
Agreement.

(v) Article IX of the Credit Agreement is amended by inserting the following new
Section 9.10 at the end thereof:

9.10 Collateral and Guaranty Matters. Without limiting the provisions of
Section 9.09, the Lenders, the Fronting Bank and the LC Administrator
irrevocably authorize the Administrative Agent, at its option and in its
discretion,

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Obligations (other than contingent indemnification
obligations) and the expiration or termination of all Letters of Credit,
(ii) that is sold or otherwise disposed of or to be sold or otherwise disposed
of as part of or in connection with any sale or other disposition permitted
hereunder or under any other Loan Document, or (iii) if approved, authorized or
ratified in writing by the Required Lenders; and

(b) to release any Person from its obligations under a Guaranty (i) if such
Person ceases to be a Subsidiary as a result of a transaction permitted under
the Loan Documents or (ii) if approved, authorized or ratified in writing by
(x) in the case of the Guarantor, all of the Lenders, or (y) in the case of any
other Person party to a Guaranty, the Required Lenders.

Upon request by the Administrative Agent at any time, the Required Lenders or
Lenders, as applicable, will confirm in writing the Administrative Agent’s
authority to release its Lien, or to release any Guarantor from its obligations
under the Guaranty pursuant to this Section 9.10.

2. Amendment to Schedule 2.01. Effective as of the first Business Day after the
date the conditions to effectiveness in Section 5 have been met, Schedule 2.01
is replaced with Schedule 2.01 hereto.

3. CONSENT. The Lenders hereby agree to (i) to extend the date by which the June
2013 Financial Statements and the related Compliance Certificate must be
delivered to the Administrative Agent and the Lenders to October 31, 2013 and
(ii) the payment of a dividend on the common stock of the Guarantor which
dividend was declared on August 6, 2013 and is to be paid on September 20, 2013.

4. REAFFIRMATION. All provisions of the Credit Agreement and the other Loan
Documents shall continue in full force and effect in accordance with the
provisions thereof, and the Borrower reaffirms all its agreements under the
Credit Agreement and the Loan Documents and the Guarantor reaffirms its
obligations under the Guaranty, in each case , notwithstanding the occurrence of
any Defaults.

 

10



--------------------------------------------------------------------------------

5. CONDITIONS TO EFFECTIVENESS. This Agreement will be effective once (a) this
Agreement shall have been executed and delivered by the Borrower and the
Guarantor, the Administrative Agent, and the Required Lenders, (b) the
Administrative Agent shall have received (i) a Pledge Agreement whereby the
Guarantor pledges the Equity Interests of Tower Reinsurance Ltd. executed by
each of the parties thereto and (ii) a guaranty substantially in the form of
Annex A executed by the each party shown on Annex A as being a guarantor,
(c) the Borrower shall have paid any other fees and expenses then due and owing
under the Loan Documents (including any legal fees and expenses) and (d) the
Administrative Agent shall have received a secretary’s certificate for each of
the Borrower and the Guarantor certifying as to and attaching resolutions
authorizing this Agreement, the organizational documents of the Borrower or the
Guarantor, as applicable, and an incumbency certification unless waived by the
Administrative Agent.

6. REPRESENTATIONS AND WARRANTIES. To induce the Lenders and the Administrative
Agent to enter into this Agreement, each of the Borrower and the Guarantor
represents and warrants to the Administrative Agent and each Lender as follows:

6.1 Due Authorization, Non-Contravention, etc. The execution, delivery and
performance of this Agreement by such Peron are within its powers, have been
duly authorized by all necessary action, and do not:

(a) contravene its Organization Documents;

(b) contravene any contractual restriction, law or governmental regulation or
court decree or order binding on or affecting such Person or any of its
Subsidiaries; or

(c) result in, or require the creation or imposition of, any Lien on any of the
properties of such Person or any of its Subsidiaries except pursuant to the
Pledge Agreement.

6.2 Credit Agreement Representations and Warranties. After giving effect to this
Agreement, the representations and warranties set forth in Article V of the
Credit Agreement are true and correct with the same effect as if made as of the
date hereof (unless stated to relate solely to an earlier date, in which case
such representations and warranties shall be true and correct as of such earlier
date); provided that with respect to the representation and warranty set forth
in Section 5.06 of the Credit Agreement, we advise you that the shareholder
lawsuits that have been filed or have been threatened to be filed could, if all
are filed and determined adversely, have a Material Adverse Effect.

6.3 Validity, etc. This Agreement constitutes the legal, valid and binding
obligation of such Person enforceable against such Person in accordance with its
terms.

7. RELEASE AND ACKNOWLEDGEMENT.

7.1 Release and Covenant Not to Sue. In consideration of the agreements and
understandings set forth in this Agreement, the Borrower and the Guarantor,
jointly and severally, and for such party’s Related Parties, its successors and
assigns and the Related Parties thereof (each, a “Covered Person”), hereby
knowingly and voluntarily, unconditionally

 

11



--------------------------------------------------------------------------------

and irrevocably, absolutely, finally and forever release, acquit and discharge
the Administrative Agent, the LC Administrative Agent, the Fronting Bank and
each Lender (each, a “Lender Party”) from any Claim relating in any manner
whatsoever to any of the Loan Documents and/or the Borrower’s or the Guarantor’s
credit relationship with the Lender Parties that may have existed at any time on
or prior to the date the conditions to effectiveness in Section 5 have been met,
including any that relates or may relate in any manner whatsoever to any facts,
known or unknown, in existence on or at any time prior to the date the
conditions to effectiveness in Section 5 have been met (“Borrower-Related
Claim”). The Borrower and the Guarantor hereby knowingly and voluntarily,
unconditionally and irrevocably, absolutely, finally and forever covenant that
they will refrain, and further will direct any Covered Person to refrain, from
commencing or otherwise prosecuting any action, suit or other proceeding, in law
or in equity, against each Lender Party on account of any Borrower-Related
Claim. Each Lender Party shall be entitled to enforce this covenant through
specific performance. In addition to the other liability which shall accrue upon
the breach of this covenant, the breaching party (including any successor or
assign of the Borrower or the Guarantor) who or that commences or prosecutes any
such action, suit or other proceeding) shall be liable to such Lender Party for
all reasonable attorneys’ fees and costs incurred by such party in the defense
of such action or suit. For purposes of this Agreement, “Claims” means, with
respect to any Covered Party, all claims, counterclaims, actions, causes of
action (including any relating in any manner to any existing or future
litigation (including the Litigation) or investigation), suits, obligations,
controversies, defenses, debts, liens, contracts, agreements, covenants,
promises, liabilities, damages, penalties, demands, threats, compensation,
losses, costs, judgments, orders, interest, fees or expense (including
attorneys’ fees and expenses) or other similar items of any kind, type, nature,
character or description, whether in law, equity or otherwise, whether now known
or unknown, whether in contract or in tort, whether choate or inchoate, whether
contingent or vested, whether liquidated or unliquidated, whether fixed or
unfixed, whether matured or unmatured, whether suspected or unsuspected, and
whether or not concealed, sealed or hidden, of such Covered Party or that may be
asserted by such Covered Party, through such Covered Party or otherwise on the
behalf of such Covered Party (including those which may be asserted on any
derivative basis).

7.2 Acknowledgement of Indebtedness. Each of the Borrower and the Guarantor
acknowledges that the Total Outstandings as of October 11, 2013 are $70,000,000
together with interest (which continues to accrue) and commitment fees (which
will accrue through the date the conditions to effectiveness in Section 5 have
been met). Without in any manner limiting the generality of the release set
forth in Section 7.1 or of the other provisions of the Loan Documents, each of
the Borrower and the Guarantor represents, warrants, covenants and agrees that
there exist no offsets, counterclaims or defenses to payment or performance of
the obligations set forth in the Loan Documents and, in consideration hereof,
expressly waives any and all such offsets, counterclaims and defenses arising
out of any alleged acts, transactions or omissions on the part of the Lender
Parties arising (or otherwise relating to the period) on or prior to the date
the conditions to effectiveness in Section 5 have been met.

8. MISCELLANEOUS.

8.1 Limited Waiver; Continuing Effectiveness, etc. This Agreement shall be
strictly limited to its terms. In this Agreement, the Lenders waive no Default
or Event of

 

12



--------------------------------------------------------------------------------

Default, whether presently or subsequently existing. This Agreement shall be
deemed to be an amendment to the Credit Agreement, and the Credit Agreement, as
amended hereby, shall remain in full force and effect and is hereby ratified,
approved and confirmed in each and every respect. After the amendments set forth
herein have become effective, all references to the Credit Agreement in the Loan
Documents or in any other document, instrument, agreement or writing shall be
deemed to refer to the Credit Agreement as amended hereby. Each other Loan
Document is hereby ratified, approved and confirmed in each and every respect.

8.2 Payment of Costs and Expenses. The Borrower agrees to pay on demand (i) all
reasonable expenses of the Administrative Agent (including the reasonable fees
and out-of-pocket expenses of counsel to the Administrative Agent) in connection
with the negotiation, preparation, execution and delivery of this Agreement and
the transactions contemplated hereby and (ii) all out-of-pocket fees and
expenses of the Lenders in accordance with Section 10.04 of the Credit
Agreement.

8.3 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such provision and such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction.

8.4 Headings. The various headings of this Agreement are inserted for
convenience only and shall not affect the meaning or interpretation of this
Agreement or any provisions hereof.

8.5 Execution in Counterparts; Integration. This Agreement may be executed by
the parties hereto in several counterparts, each of which shall be deemed to be
an original and all of which shall constitute together but one and the same
agreement. Delivery of an executed counterpart hereof, or signature page hereto,
to the Administrative Agent by facsimile or in a .pdf or similar file shall be
effective as delivery of a manually-executed counterpart hereof. This Agreement
constitutes the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.

8.6 Governing Law. THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT MADE UNDER
AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK.

8.7 Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of the parties hereto and their respective successors and
assigns.

[Signature Pages Follow]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

TOWER GROUP, INC. By:  

/s/ William E. Hitselberger

Name:  

William E. Hitselberger

Title:  

EVP & CFO

By:  

/s/ Vito A. Nigro

Name:  

Vito A. Nigro

Title:  

Managing VP and Treasurer

TOWER GROUP INTERNATIONAL, LTD. By:  

/s/ William E. Hitselberger

Name:  

William E. Hitselberger

Title:  

EVP & CFO

By:  

/s/ Vito A. Nigro

Name:  

Vito A. Nigro

Title:  

Managing VP and Treasurer



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as

Administrative Agent, L/C Administrator, Fronting

Bank and Lender

By:  

/s/ Jason Cassity

Name:   Jason Cassity Title:   Director



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A. By:  

/s/ Hector J. Varona

Name:  

Hector J. Varona

Title:  

Vice President



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION By:  

/s/ James Cribbet

Name:  

James Cribbet

Title:  

Senior Vice President



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A. By:  

/s/ Michelle S. Dagenhart

Name:  

Michelle S. Dagenhart

Title:  

VP – Portfolio Manager



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY By:  

/s/ Olga Georgiev

Name:  

Olga Georgiev

Title:  

Senior Vice President